Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
The examiner has held the previous double patenting rejection in abeyance until all the other rejections in the office action are overcome. The amendment has necessitated the withdrawal of the previous art rejection under 35 USC 102. But the examiner maintains the rejection under 35 USC 101.
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard

Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.

Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “transmitting disbursements in real time from a payor to a plurality of payees; receive…a disbursement message including a plurality of disbursement payment instructions; automatically generate, in response to the disbursement message, for each disbursement payment instruction, a purchase authorization request message; transmit the plurality of purchase authorization request messages; receive, from the issuer bank associated with the payor, a payment authorization message; a processor, computing device; payment processing server; and payment processing network.” These additional elements, considered in the context of claim 21 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer processor. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the computing processor is caused to perform these steps. Also, the recited processor, computing device; payment processing server; and payment processing network, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process. The limitations  “wherein the respective purchase authorization request message is formatted accordi
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer system— that is, mere instructions to apply a generic computer system to the abstract idea. The specification substantiates this, for instance at [paras 0052-0053]. Thus, applying an exception using a generic computer system cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “transmitting disbursements in real time from a payor to a plurality of payees; receive…a disbursement message including a plurality of disbursement payment instructions; transmit the plurality of purchase authorization request messages; receive, from the issuer bank associated with the payor, a payment authorization message” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to automatically generate, in response to the disbursement message, for each disbursement payment instruction, a purchase authorization request message, an insignificant extra-solution activity. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 21 and are rejected using the same rationale as in claim 21 above. More specifically, while dependent claims 22-26, 29-33, and 36-39 recite additional elements, these additional elements are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Dependent claims 27, 34 and 41 do not recite additional elements, but they are merely further narrowing the scope of the abstract idea.  
Response to Arguments
Applicant's arguments filed on 12/22/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claims are not directed to an abstract idea, the examiner disagrees. It is determined that apart from generic hardware and other extra-solution 
The examiner further contends that the claim recites a combination of additional elements including “transmitting disbursements in real time from a payor to a plurality of payees; receive…a disbursement message including a plurality of disbursement payment instructions; automatically generate, in response to the disbursement message, for each disbursement payment instruction, a purchase authorization request message; transmit the plurality of purchase authorization request messages; receive, from the issuer bank associated with the payor, a payment authorization message; a processor, computing device; payment processing server; and payment processing network.” These additional elements, considered in the context of claim 21 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer processor. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the computing processor is caused to perform these steps. Also, the recited processor, computing device; payment processing server; and payment processing network, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process. The limitations  “wherein the respective purchase authorization request message is formatted according to a proprietary communications standard promulgated by the payment processing network for the exchange of financial transaction data between financial institutions that are members of the
While the applicant argues that some of the recited limitations are specific, the claimed operations are part of the abstract idea. However, a narrowly stated abstract idea is still an abstract idea. “In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.
In response to applicant’s arguments that the claimed invention as a whole provide something "significantly more" than the abstract idea, citing Bascom, the examiner finds this argument unpersuasive. It is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer system— that is, See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to automatically generate, in response to the disbursement message, for each disbursement payment instruction, a purchase authorization request message, as the generation of messages is also an insignificant extra-solution activity. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Applicant's citation of Bascom is unpersuasive, as the claims at issue in Bascom are readily distinguishable over the instant claims.  In Bascom, the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted improvement in filtering technology by providing individually customizable filtering at a remote ISP server by taking advantage of the technical capability of certain communication networks.  The invention in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697